RECOMMENDED FOR FULL-TEXT PUBLICATION
                           Pursuant to Sixth Circuit Rule 206
                                 File Name: 09a0201p.06

              UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                _________________


                                                X
                                                 -
 DANIEL BEDFORD,
                                                 -
                           Petitioner-Appellant,
                                                 -
                                                 -
                                                      No. 07-3737
          v.
                                                 ,
                                                  >
                                                 -
                       Respondent-Appellee. -
 TERRY COLLINS,
                                                 -
                                                N
                  Appeal from the United States District Court
                 for the Southern District of Ohio at Cincinnati.
                No. 92-00547—George C. Smith, District Judge.
                                Argued: April 22, 2009
                           Decided and Filed: June 4, 2009
      Before: BOGGS, Chief Judge; SUTTON and McKEAGUE, Circuit Judges.

                                 _________________

                                      COUNSEL
ARGUED: Linda E. Prucha, OHIO PUBLIC DEFENDER’S OFFICE, Columbus, Ohio,
for Appellant. Matthew A. Kanai, OFFICE OF THE OHIO ATTORNEY GENERAL,
Columbus, Ohio, for Appellee. ON BRIEF: Linda E. Prucha, OHIO PUBLIC
DEFENDER’S OFFICE, Columbus, Ohio, Karl H. Schneider, MAGUIRE & SCHNEIDER,
Columbus, Ohio, for Appellant. Daniel R. Ranke, OFFICE OF THE OHIO ATTORNEY
GENERAL, Columbus, Ohio, for Appellee.
                                 _________________

                                       OPINION
                                 _________________

       SUTTON, Circuit Judge. A jury convicted Daniel Bedford of the aggravated murder
of Gwen Toepfert and the murder of John Smith, and at the jury’s recommendation a state
trial court sentenced him to death. The Ohio courts affirmed his convictions and sentence
on direct review and denied postconviction relief. Bedford sought a writ of habeas corpus
under 28 U.S.C. § 2254, which the district court denied. We affirm.



                                           1
No. 07-3737         Bedford v. Collins                                                Page 2


                                              I.

         In 1978, Bedford met Toepfert, whose father owned the bar where Bedford worked,
and for the next several years the two were involved in an “on-again, off-again” relationship.
JA 491. By 1984, they were estranged. See State v. Bedford, 529 N.E.2d 913, 915 (Ohio
1988).

         Bedford’s feelings for Toepfert remained, however, prompting him to try to
“rekindle [their] prior romance.” Id. On April 21, 1984, he visited her apartment bearing
a gift and hoping to make amends—only to learn that Toepfert’s new boyfriend, John Smith,
was already there. Id. Three days later, Bedford tried again. At around 2:30 a.m. on
Tuesday, April 24, Bedford, who had spent the evening working at one bar and patronizing
another, telephoned Toepfert’s apartment—only to learn from her roommate, Jo Ann Funk,
that Toepfert was asleep and that Smith was with her. Id.

         Later that morning, Funk woke to the sounds of “gunshots and screams.” Id.
Apparently overcome by Toepfert’s rejection, Bedford entered her apartment armed with a
.38 revolver and a shotgun, shot Smith after a brief struggle and shot Toepfert. During the
melee, Toepfert ran into Funk’s bedroom, screaming that she had been shot. Bedford found
her there and shot her again with the revolver and the shotgun. Smith and Toepfert died
from the gunshots. See id.

         Bedford fled to Tennessee. Once there, he visited an acquaintance, to whom he
confessed his crime, and who reported Bedford to the police. After Tennessee police
arrested Bedford (and Mirandized him), he gave a statement admitting the crimes and
eventually gave a similar statement to Cincinnati authorities. Id.

         An Ohio jury convicted Bedford of the aggravated murder of Toepfert and the
murder of Smith. Id. at 916. After a mitigation hearing, the jury recommended the death
penalty, and the trial court agreed. Id. On direct review, the state court of appeals and the
Ohio Supreme Court affirmed Bedford’s conviction and death sentence. See State v.
Bedford, No. C-840850, 1986 WL 11287, at *14 (Ohio Ct. App. Oct. 8, 1986) (per curiam),
aff’d, Bedford, 529 N.E.2d at 916. Bedford sought state post-conviction relief, which the
Ohio courts denied. See State v. Bedford, No. C-900412, 1991 WL 175783 (Ohio Ct. App.
No. 07-3737         Bedford v. Collins                                                   Page 3


Sept. 11, 1991) (per curiam), appeal denied, State v. Bedford, 583 N.E.2d 1320 (Ohio 1992).
He filed a motion for reconsideration and another seeking reinstatement of his direct appeal,
both to no avail. See State v. Bedford, 626 N.E.2d 957 (Ohio 1994); State v. Bedford, 622
N.E.2d 656 (Ohio 1993).

        In 1992, Bedford filed a federal petition for habeas corpus in the district court. As
amended, his petition raised 87 separate grounds for relief. In a pair of thorough opinions
spanning 251 pages, the district court denied each of Bedford’s claims. Most of the claims,
the court concluded, were procedurally defaulted or otherwise not cognizable in federal
court, and the remainder failed on the merits. The court granted a certificate of appealability
on several claims. See Slack v. McDaniel, 529 U.S. 473, 478 (2000).

                                              II.

        Because Bedford filed his federal habeas petition before AEDPA’s effective date,
AEDPA’s standard of review does not apply, see Lindh v. Murphy, 521 U.S. 320, 336
(1997). We thus give fresh review to the state courts’ legal conclusions and clear-error
review to their fact findings. See Fitzgerald v. Withrow, 292 F.3d 500, 503 (6th Cir. 2002).

                                              A.

        Bedford first claims that the trial court unfairly limited his questioning of prospective
jurors during voir dire: (1) by too quickly dismissing four prospective jurors for cause that
he wished to rehabilitate and (2) by precluding his counsel from asking certain questions of
the jurors.

                                               1.

        A prospective death-penalty juror may be struck for cause if he is “substantially
impaired in his . . . ability to impose the death penalty under the state-law framework.”
Uttecht v. Brown, __ U.S. __, 127 S. Ct. 2218, 2224 (2007). That includes jurors who
express an unwillingness to recommend the death penalty, no matter what the weighing of
aggravating and mitigating factors suggests. See Dennis v. Mitchell, 354 F.3d 511, 522–23
(6th Cir. 2003).
No. 07-3737          Bedford v. Collins                                                 Page 4


        The four dismissed jurors each expressed views that qualified them as “substantially
impaired.” Juror Herweh told the court that he “definitely” did not think he could sign a
death-penalty recommendation, JA 2192, even if the aggravating factors outweighed the
mitigating factors. Juror Tucker did not think she “could be a part of convicting someone
to the death sentence,” would not recommend a death sentence under any circumstance and
could “not follow [a] law” requiring her to do so. JA 2132–34. And Jurors Dotterweich and
Jordan stated that they could not sign a verdict recommending the death penalty. Based on
these statements, the trial court had ample cause to excuse each juror, see Dennis, 354 F.3d
at 522–23, a view amplified by the considerable deference we give to the trial court’s on-the-
ground assessment of each juror’s capacity to serve. See Uttecht, 127 S. Ct. at 2224;
Bowling v. Parker, 344 F.3d 487, 519 (6th Cir. 2003).

        Bedford counters that his counsel might have rehabilitated the jurors had the trial
judge not cut short each colloquy. But the court did allow Bedford’s lawyers to follow up
with questions after initial inquiries elicited disqualifying responses, and each time the
additional questions confirmed the juror’s unwillingness to sign a death verdict.

        The question, then, is not whether the trial court was required to permit follow-up
questions; it is whether the court was required to permit still further follow-up questions.
Bedford contends that, had the jurors been reminded that their task required them only to
make a recommendation to impose the death penalty the jurors might have modified their
views. But Bedford’s counsel did mention to all four jurors that they would make only a
recommendation.

        Bedford adds that further questioning might have shown that the jurors were “simply
confused” about the task before them, not unwilling to do their duty. Br. at 112.           But
chalking up the jurors’ statements to confusion does not help Bedford, because voir dire
responses that signal serious confusion about the jury’s role in the process suffice to excuse
a juror. See Morales v. Mitchell, 507 F.3d 916, 941–42 (6th Cir. 2007).

        Even if Bedford could show that the trial court erred in excusing the jurors, at any
rate, he still could not obtain relief. To prevail, he must show not only that the trial court’s
decision was incorrect but also that it resulted in an actually biased jury. Hill v. Brigano,
199 F.3d 833, 844–45 (6th Cir. 1999). Yet Bedford has not alleged, let alone proved, that
No. 07-3737           Bedford v. Collins                                                   Page 5


the jury that convicted him was biased. Wilson v. Mitchell, 498 F.3d 491, 514 (6th Cir.
2007).

                                                 2.

          Also unavailing is Bedford’s claim that the trial court improperly limited the scope
of questioning at voir dire. The Constitution “does not dictate a catechism for voir dire, but
only that the defendant be afforded an impartial jury.” Morgan v. Illinois, 504 U.S. 719, 729
(1992).     Neither due process nor the Sixth Amendment entitles a defendant to ask
prospective jurors every question that might prove helpful. Mu’Min v. Virginia, 500 U.S.
415, 425–26 (1991). What matters is whether the defendant’s inability to ask a question
renders the proceeding “fundamentally unfair” by making it impossible to identify an
unqualified juror. Id. at 426. And in answering that question, we again remain mindful that
the trial court’s vantage point gives it a superior perspective to assess which inquiries will
be fruitful in uncovering bias and which will not be. See Morgan, 504 U.S. at 729.

          The court gave each side ample opportunities to explore the venire members’
views—devoting five days (spanning nearly 900 pages of transcript) to the task. Nor did it
restrict either side to abstract questions about whether a juror would follow instructions or
perform his duties impartially, cf. Morgan, 504 U.S. at 734–35; it allowed the parties to press
jurors about their attitudes.

          The trial court, it is true, drew the line at questions that sought to elicit the jurors’
views on Bedford’s specific case—but many judges understandably (and properly) would
do the same thing to prevent the lawyers from previewing their case through voir dire. Cf.
United States v. Lawes, 292 F.3d 123, 128 (2d Cir. 2002); 6 Wayne R. LaFave et al.,
Criminal Procedure § 22.3(a) n.5 (3d ed. 2007). The court allowed defense counsel to ask
whether a juror would consider a specific fact at all during the sentencing phase, whichever
way that fact might cut, but it barred Bedford’s lawyers from asking whether a juror would
find that fact to be mitigating. The court allowed his lawyers to explore each juror’s general
attitudes about the death penalty, but it did not permit them to ask for what crimes the juror
thought it appropriate or whether death always would be warranted for intentional homicide.
And it allowed counsel to ask whether a juror thought various alternatives to the death
No. 07-3737         Bedford v. Collins                                                 Page 6


penalty such as prison time were “serious” punishments, but it did not let them ask whether
such sentences would be “serious” for defendants who committed murder. JA 2165, 2223.

        These limitations did not render the process fundamentally unfair. See Dennis, 354
F.3d at 523–25 (upholding similar restrictions). They reflect instead a reasonable effort to
enable adequate exploration of juror biases (on the one hand) while preventing counsel from
extracting commitments from individual jurors as to the way they would vote (on the other).
Cabining counsel’s questions in this way did not block Bedford from uncovering a juror’s
unwillingness to consider relevant factors, nor did it inhibit him from exploring any avenues
where bias might lurk. It merely prevented Bedford’s counsel from mapping every alley and
side street of each juror’s mind, a level of detail that the Constitution does not entitle
criminal defendants (or the prosecution) to obtain.

                                              B.

        Bedford next claims that the prosecutor’s closing arguments at the guilt and penalty
phases violated due process. To prevail, Bedford must show that the prosecutor’s remarks
were not just improper but that they were “flagrant.” United States v. Carson, 560 F.3d 566,
574 (6th Cir. 2009). Flagrancy turns on content and context: (1) whether the comment was
likely to mislead the jury or otherwise prejudice the defendant; (2) whether it was an isolated
occurrence or part of an extensive pattern; (3) whether it was made deliberately or by
accident and (4) whether the prosecution’s other evidence was strong. See id.

        Guilt phase. Bedford complains about comments by the prosecutor in closing
argument at the guilt phase that allegedly disparaged defense counsel’s tactics. The
prosecutor called “[s]ome” of Bedford’s “arguments” “Mickey Mouse defenses,” JA 2301,
and he characterized others as attempts to “confuse” the jury by “fill[ing] the courtroom with
as much smoke as you possibly can,” JA 2304, casting aspersions “all around the courtroom”
and putting “everyone on trial in the case except our little boy over here”—all in the hope
that the jury would “lose sight of the real issues in the case,” JA 2315. Attempting to deflate
an attempt by the defense to discredit a particular government witness, the prosecutor also
predicted that the witness would “be dragged through the mud by the defense.” JA 2258.
No. 07-3737         Bedford v. Collins                                                 Page 7


        These comments were not improper. The prosecution necessarily has “wide latitude”
during closing argument to respond to the defense’s strategies, evidence and arguments.
United States v. Henry, 545 F.3d 367, 377 (6th Cir. 2008); see Byrd v. Collins, 209 F.3d 486,
535 (6th Cir. 2000). How far the government may go, true enough, depends on what the
defense has said or done (or likely will say or do). See United States v. Young, 470 U.S. 1,
12–13 (1985). And in all events the prosecutor may not simply belittle the defense’s
witnesses or deride legitimate defenses, see Slagle v. Bagley, 457 F.3d 501, 522 (6th Cir.
2006); Gall v. Parker, 231 F.3d 265, 314–16 (6th Cir. 2000), abrogated on other grounds
as recognized in Bowling v. Parker, 344 F.3d 487, 501 n.3 (6th Cir. 2003), nor may he offer
his own opinion about a witness’s credibility, see Cristini v. McKee, 526 F.3d 888, 901 (6th
Cir. 2008). But the prosecutor’s remarks in this case—all made in the course of the fast-
moving thrust and parry of a criminal trial—did no more than respond to Bedford’s actual
and reasonably likely contentions and tactics. See United States v. Bernard, 299 F.3d 467,
487–88 (5th Cir. 2002); United States v. Rivera, 971 F.2d 876, 883 (2d Cir. 1992).

        Several of the prosecutor’s comments, Bedford adds, were calculated to incite the
jury’s passions and were engineered to elicit an emotional, not a reasoned, reaction to the
evidence. Responding to the defense theory that Bedford’s conduct was the culmination of
an unplanned outburst—fueled by alcohol and emotion and sparked by a life-threatening
confrontation with Toepfert’s new paramour—the prosecutor argued: (1) that the evidence,
including graphic photographs of Toepfert’s and Smith’s bodies, proved Bedford’s conduct
was purposeful and planned; (2) that Bedford’s inner “demon”—his alcohol
dependence—was not responsible for his behavior, as the only “demon in this case” was
Bedford and (3) that the jurors’ duty required finding Bedford guilty and that, if they did so,
each juror could say to himself “I did Gwen justice and I did Johnny justice,” JA 78.

        These comments did not deprive Bedford of a fair trial. By alluding to the victim
photographs, already admitted into evidence, and arguing that they established Bedford’s
intent, the prosecutor permissibly sought to draw an inference from the evidence. See Byrd,
209 F.3d at 535. Calling Bedford a “demon” comes closer to the line—it was unnecessary
and unprofessional—but it goes no further than similar comments that have not required
setting aside a state conviction. See Olsen v. McFaul, 843 F.2d 918, 930 (6th Cir. 1988)
(holding that prosecutor’s deliberate, repeated references to defendant as a “deadbeat,” a
No. 07-3737         Bedford v. Collins                                                Page 8


“thief,” a “creep” and a “liar” did not violate due process); see also Byrd, 209 F.3d at 536
(same regarding prosecutor’s repeated references to defendant as a “predator”).

        Neither did the prosecutor overstep by urging the jury to do justice for Smith and
Toepfert. Nothing prevents the government from appealing to the jurors’ sense of justice,
see Coe v. Bell, 161 F.3d 320, 351 (6th Cir. 1998), or from connecting the point to the
victims in the case, cf. Hicks v. Collins, 384 F.3d 204, 222 (6th Cir. 2004). The prosecution,
to be sure, may not urge jurors to identify individually with the victims with comments like
“[i]t could have been you” the defendant killed or “[i]t could have been your children,”
Johnson v. Bell, 525 F.3d 466, 484 (6th Cir. 2008), nor may it fan the flames of the jurors’
fears by predicting that if they do not convict, a crime wave or some other calamity will
consume their community, see United States v. Solivan, 937 F.2d 1146, 1152–53 (6th Cir.
1991). But the prosecutor did no such thing here.

        Penalty phase. In arguing that the prosecutor’s penalty-phase summation contained
unfairly prejudicial comments, Bedford targets the following: (1) The prosecutor reminded
the jury that they make only a recommendation, not a final decision, on Bedford’s sentence;
(2) he read a passage from Gregg v. Georgia, 428 U.S. 153 (1976), concerning the death
penalty’s role in society; (3) he suggested that it was “unpleasant” for Bedford’s counsel to
represent him, JA 2432; (4) he redisplayed photographs of both victims and argued that they
established an aggravating circumstance; (5) he speculated that despite the minimum
imprisonment under current law, Bedford might be paroled sooner and (6) he commented
on Bedford’s unsworn in-court statement.

        We can quickly dispatch with Bedford’s complaints about the first four comments.
There was nothing improper about accurately explaining to the jury that, under Ohio’s death-
penalty scheme, they recommend—but do not definitively determine—the defendant’s
sentence. Hicks, 384 F.3d at 223. That was an accurate statement of the law. See id.; see
also Coleman v. Mitchell, 268 F.3d 417, 435–36 (6th Cir. 2001). It was not improper—and
in any case did not render the trial fundamentally unfair—to quote from the Supreme Court’s
opinion in Gregg to support the State’s argument that the death penalty is consistent with,
and in some instances necessary to, an ordered society. Cf. Byrd, 209 F.3d at 538–39. That,
too, was an accurate statement of what the Supreme Court said. Nor did the prosecutor’s
No. 07-3737          Bedford v. Collins                                                  Page 9


reference to the unpleasantness of representing Bedford cross the line. Viewed in context,
the prosecutor did no more than urge the jurors not to shrink from their difficult duty even
though the process was “unpleasant” for all involved—prosecutors, defense counsel and jury
included. JA 2432.

        The prosecutor also did not overstep by using the pictures of the victims as evidence
of an aggravating circumstance. True, only Bedford’s conviction for Toepfert’s aggravated
murder carried a death specification, see Bedford, 529 N.E.2d at 915–16, and yet the pictures
depicted Toepfert and Smith. But the specification itself—the fact that Toepfert’s murder
was “part of a course of conduct involving the purposeful killing of . . . two or more
persons,” Ohio Rev. Code § 2929.04(A)(5) (1994)—made Smith’s murder relevant, and thus
by putting pictures of Smith before the jury again the prosecutor did not invite them to
consider a non-statutory aggravating factor. See also Smith v. Mitchell, 348 F.3d 177, 210
(6th Cir. 2003) (consideration of non-statutory aggravating factors, even if contrary to state
law, does not violate Federal Constitution). Nor was it improper to use the photographs to
make the point: The jury saw the images during the guilt phase, and the prosecution may use
victim-impact evidence at sentencing, see Beuke v. Houk, 537 F.3d 618, 648 (6th Cir. 2008).

        The remaining two statements require more explanation. The prosecutor suggested
that, even though under then-existing state law a life sentence would keep Bedford behind
bars for 20 or 30 years before he could obtain parole, the law could change, enabling
Bedford to obtain parole sooner. That statement is similar to informing the jury that if it
selects a life sentence, state officials might commute the sentence to a shorter term. So long
as the jury receives accurate information, it may consider the possibility, speculative though
it may be, that future decisions of state executive officials could lead to the defendant’s early
release. See California v. Ramos, 463 U.S. 992, 1001–03 (1983).

        Even if we assumed for the sake of argument that the prosecutor’s comments crossed
the line, they were not sufficiently flagrant to make Bedford’s trial unfair. Cf. Carson, 560
F.3d at 574. The prosecutor’s statement, for one thing, was unlikely to mislead the jury:
The prosecutor said nothing untruthful—Ohio’s General Assembly, or state or federal courts,
could change the application of life sentences in the future—and both the trial court and the
defense made the current law clear to the jury. The remark also was isolated, and it may
No. 07-3737         Bedford v. Collins                                                Page 10


have been accidental, as the prosecutor appeared to downplay the point almost immediately.
The other evidence relevant to the jury’s sentencing decision also was strong. As the Ohio
Supreme Court observed, the evidence showed that Bedford could distinguish right from
wrong, considered his conduct in advance, lay in wait for his victims and after shooting
Toepfert once returned twice to shoot her again. See Bedford, 529 N.E.2d at 924.

        Bedford’s claim about the prosecutor’s comments on his unsworn statements fares
no better. Under the Fifth (and Fourteenth) Amendment, the prosecution ordinarily may not
comment on a defendant’s refusal to testify. See Griffin v. California, 380 U.S. 609, 615
(1965); Durr v. Mitchell, 487 F.3d 423, 443 (6th Cir. 2007). Ohio law, however, adds a
wrinkle: It allows a capital defendant, at his option, to make an unsworn statement at the
sentencing phase, which is not subject to cross-examination.           See Ohio Rev. Code
§ 2929.03(D)(1). When the defendant exercises that option, we have held that the
prosecution may “remind[] the jury that the defendant’s statement was not made under oath,
in contrast to the testimony of all other witnesses.” Durr, 487 F.3d at 443 (internal quotation
marks omitted and emphasis added). But the prosecution may go no further and may not
disparage the defendant’s decision not to testify under oath. See id.; DePew v. Anderson,
311 F.3d at 742, 750 (6th Cir. 2002).

        After noting that Bedford’s statement was unsworn and not subject to cross-
examination, the prosecutor continued:

        . . . I think because of that you can judge his credibility and the things that
        he had to say to you with a jaundice[d] eye because even if a person is under
        oath, you don’t have to believe what they say . . . . And the mere fact that
        this man elected to avoid being scrutinized by the prosecutor in this case
        should be considered by you.
JA 2434. Whether that comment was improper is a close call. The only point of allowing
the prosecution to remind the jury that the defendant’s statement was not made under oath,
after all, is to enable the State (since it cannot cross-examine him) to challenge his
credibility. At least the first part of the prosecutor’s comment seemed trained on that
objective, encouraging the jury to question the truthfulness of what Bedford did say, not his
refusal to testify under oath on another subject. Cf. DePew, 311 F.3d at 749–50 (holding
improper prosecutor’s statement that the defendant’s decision to give unsworn statement but
not to undergo cross-examination under oath prevented the prosecutor from questioning him
No. 07-3737          Bedford v. Collins                                                 Page 11


about a different subject). The last part of his comment, however, may have gone too far,
arguably inviting the jury to draw an adverse inference from the fact that Bedford never
testified under oath at all. Cf. Durr, 487 F.3d at 443, 445.

        Even assuming the prosecutor crossed the line, however, any violation was not
flagrant. The likelihood that the jury was misled was low, as the court and the prosecutor
told the jury Bedford was entitled to make an unsworn statement. The comment was
isolated, and the prosecution’s other evidence was plentiful. The potential for prejudice was
reduced still further by the fact that the state trial and appellate courts independently weighed
the aggravating and mitigating circumstances. Bedford, 529 N.E.2d at 916, 923–24; see
Lundgren v. Mitchell, 440 F.3d 754, 783 (6th Cir. 2006). Even if improper, in short, the
prosecutor’s comments do not require setting aside Bedford’s sentence.

        Before turning to Bedford’s next argument, we must acknowledge one oddity about
this analysis. Simply put, it is strange to think of Bedford’s contention in conventional Fifth
Amendment terms. The guarantee says that an individual shall not “be compelled in any
criminal case to be a witness against himself.” U.S. Const. amend. V. Yet this issue arose
not because the prosecution compelled Bedford to testify or because he exercised his right
to remain silent and the prosecution disparaged his silence—the classic settings in which
Fifth Amendment violations arise—but because Bedford did speak to the jury. Bedford
voluntarily invoked a state allocution procedure that federal law does not require and that
allowed him to make an unsworn statement to the jury during the penalty phase. At least ten
States by our rough count have similar procedures that apply at the penalty phase of capital
cases. See Jeffries v. Blodgett, 5 F.3d 1180, 1191–92 (9th Cir. 1993) (applying Washington
law); People v. Borrego, 774 P.2d 854, 856 (Colo. 1989); Shelton v. State, 744 A.2d 465,
496–97, 501–03 (Del. 2000); Booth v. State, 507 A.2d 1098, 1111–12 (Md. 1986), vacated
on other grounds, 482 U.S. 496 (1987), overruled by Payne v. Tennessee, 501 U.S. 808
(1991); State v. Zola, 548 A.2d 1022, 1046 (N.J. 1988), superseded by statute on other
grounds as stated in State v. Delibero, 692 A.2d 981, 987 (N.J. 1997); Homick v. State, 825
P.2d 600, 603–05 (Nev. 1992); State v. Herrera, 694 P.2d 510, 516 (N.M. 1985); State v.
Wilson, 985 P.2d 840, 843–44 (Or. App. 1999); Bassett v. Commonwealth, 284 S.E.2d 844,
853–54 (Va. 1981); Idaho Death Penalty Criminal Jury Instruction 1709 (2005); see also
Jones v. State, 381 So. 2d 983, 993–94 (Miss. 1980); State v. Young, 853 P.2d 327, 372
No. 07-3737          Bedford v. Collins                                                Page 12


(Utah 1993) (opinion of Durham, J.). And because these procedures are creations of the
States, the States are fully entitled to adopt an assortment of limitations on the exercise of
the right as well as limitations on what the prosecution may say about a defendant’s exercise
of the right.

        Why any of this raises an issue of federal law in this case, however, is not self-
evident.    Doubtless, the invocation of the state-law right could implicate the Fifth
Amendment if the prosecution insisted on cross-examining the defendant about other crimes.
See, e.g., DePew, 311 F.3d at 749–50. Or the invocation of this state-law right could
implicate the Sixth Amendment if the prosecution violated state-law rules about the
allocution procedure and defendant’s counsel unreasonably failed to object. See, e.g., Durr,
487 F.3d at 443, 445. But it is far from obvious why the Fifth Amendment, as opposed to
state law, constrains a prosecutor who wishes to comment not on a defendant’s silence but
on his voluntary choice to speak. As the above analysis confirms, we need not decide the
case on this ground, and therefore we have not done so. We simply register the observation
in the event future litigants or panels of the court may profit from it.

                                              C.

        Bedford next argues that the trial court gave an unduly coercive Allen charge to the
jury during the penalty phase. A day into its deliberations, the jury sent a note to the court
asking “what would happen” if the jury could not reach a unanimous sentencing
recommendation and whether there was “an approximate time frame” for reaching a
decision.   JA 2462.     After consulting with the parties, the court responded with a
supplemental instruction informing the jury that there was no fixed time limit but urging the
jurors to “make every reasonable effort to agree on a recommendation,” given the time and
energy already invested in the trial and the jurors’ superior position (having already
participated in the guilt phase) to make a fair decision. JA 2468. The court “suggest[ed]”
that the jury first determine whether they were in fact deadlocked and, if so, to return a life-
sentence recommendation. JA 2469.

        The question is whether the instruction, viewed in context, was “coercive.”
Lowenfield v. Phelps, 484 U.S. 231, 241 (1988) (internal quotation marks omitted); see
Mason v. Mitchell, 320 F.3d 604, 640 (6th Cir. 2003). Bedford says it was for several
No. 07-3737          Bedford v. Collins                                                  Page 13


reasons: it omitted the standard language directing all jurors—the majority and minority—to
reconsider their views; it failed to caution them not to abandon their conscientiously held
views; and it misled the jury by suggesting that if they could not reach a decision, another
jury would take up their task, when in reality a deadlock would force the judge to impose a
life sentence.

        By instructing the entire jury to make every reasonable effort to agree on a
recommendation if they could do so in good faith, the trial court at least implicitly
encouraged all of the jurors to reconsider their positions. Yes, the court did not explicitly
direct the majority and the minority to do so. But that did not make the charge coercive.
Reminding both sides of a split jury to remain open-minded no doubt may ensure that those
in the minority are not singled out and pressured to acquiesce in the majority’s view, see
Williams v. Parke, 741 F.2d 847, 850 (6th Cir. 1984), and it may prevent those in the
majority from dismissing their own reservations or second thoughts as counterproductive.
But a general instruction, addressed to all jurors, suffices so long as it does not imply that
only those in the minority should rethink their position. See id. at 850–51.

        Nor was the charge coercive because it omitted a caution that the jurors not abandon
their honest convictions. There is no iron-clad rule that a trial court’s failure to include that
reminder, though unfortunate and ill-advised, is invariably fatal to the conviction. See id.
at 851. In this case, the trial court had instructed the jurors only the day before in its general
charge not to “surrender honest convictions” in the interest of consensus. JA 2449. And
although it could have done so more clearly, the court’s supplemental instruction alluded to
the need to hold on to conscientiously held views. See JA 2468–69 (instructing the jurors
“to make every reasonable conscien[tious] effort” to agree on a recommendation if possible).

        The lack of other coercive language in the charge also diminished the need for an
honest-conviction caveat. The reminder serves primarily to counterbalance the potentially
coercive effect of the rest of the instruction, and the need for it depends on what sits on the
other side of the scale. Here, the trial court responded to the jurors’ questions by informing
them that there was no set time limit to reach a consensus, encouraging them to make
reasonable efforts to agree and suggesting how they might proceed. The court never
intimated that the jury had to reach agreement, instead explaining only what to do if
No. 07-3737         Bedford v. Collins                                                  Page 14


consensus proved impossible. Cf. Williams, 741 F.2d at 850. Nor did it browbeat the jurors
with concerns about the inconvenience to the court or the costs of delay. Cf. United States
v. Scott, 547 F.2d 334, 337–38 (6th Cir. 1977).

        The trial court’s explanation of what would happen if the jury deadlocked also did
not make the instruction coercive. The first part of the instruction, we realize, was
inaccurate. It indicated that the court would declare a mistrial and call another jury in its
place if the jury could not agree, even though Ohio law requires a judge confronted with an
“irreconcilably deadlocked” jury to impose a life sentence, not empanel a new jury to start
over. See State v. Springer, 586 N.E.2d 96, 100 (Ohio 1992); Mason, 320 F.3d at 641. But
the trial court quickly corrected its mistake, clarifying that if the jury deadlocked, they
should return a life-sentence recommendation. Despite its shortcomings, the trial court’s
charge does not require setting aside Bedford’s sentence.

                                              D.

        Bedford claims that his attorneys’ representation at both phases of the trial was
constitutionally ineffective. To prevail, he must show that their performance was deficient
and that, but for their poor performance, “there is a reasonable probability” the result would
have been different. Strickland v. Washington, 466 U.S. 668, 694 (1984).

        Bedford argues that his counsel should have objected to prosecutorial misconduct
and incorrect jury instructions. As for their failure to object to the prosecutors’ guilt- and
penalty-phase closing arguments, that did not constitute ineffective assistance because the
comments were not flagrant. See Slagle, 457 F.3d at 514.

        As for the jury instructions, even if the court’s directions were incorrect, they did not
render his trial fundamentally unfair. See Lawrence v. 48th Dist. Court, 560 F.3d 475, 484
(6th Cir. 2009). In instructing the jury that it could consider “any other factors that are
relevant” to whether Bedford should receive the death penalty, JA 2448, the court merely
quoted the statute’s catchall provision, see Ohio Rev. Code § 2929.04(B)(7); see also Boyde
v. California, 494 U.S. 370, 381–82 (1990). The definition of mitigating factors the court
gave—equating mitigation with reducing the defendant’s blameworthiness—exceeded what
Ohio courts allow, see, e.g., State v. Frazier, 873 N.E.2d 1263, 1295–96 (2007). But the
No. 07-3737          Bedford v. Collins                                                 Page 15


error was harmless under federal and Ohio law given the state courts’ independent
reweighing of the aggravating and mitigating factors. See Nields v. Bradshaw, 482 F.3d 442,
451 (6th Cir. 2007); State v. Holloway, 527 N.E.2d 831, 835 (Ohio 1988). As for his claims
that the court “divided” the one death specification into two and that it told the jury that “the
facts of the case were an aggravating circumstance,” Br. at 79, he is simply mistaken: The
trial court did neither in its penalty-phase instructions.

        Bedford also argues that the court should have given (and his counsel should have
requested) an instruction at the outset that if the jury could not agree, they must impose a life
sentence. But the trial court in fact instructed the jury to impose a life sentence if they could
not agree. A death-penalty defendant, at any rate, has no constitutional entitlement to an
instruction informing the jury of the effect of a deadlock. See Jones v. United States, 527
U.S. 373, 381–82 (1999).

        Bedford also argues that his attorneys failed adequately to prepare and present
mitigating evidence. In its detailed discussion of this claim, the district court explained why
his counsel’s investigation was adequate and why their decisions about what witnesses and
evidence to present reflected reasonable choices. We have nothing to add to its analysis on
that score and cannot improve on it. We instead address only why the defense counsel’s
conduct, even if it were deficient, did not prejudice Bedford.

        To establish prejudice flowing from deficient penalty-phase preparation and
presentation, the defendant must show that the evidence his attorneys should have discovered
and put forward “differ[s] in a substantial way—in strength and subject matter—from the
evidence actually presented.” Hill v. Mitchell, 400 F.3d 308, 319 (6th Cir. 2005). Bedford
has not made that showing.

        The jury heard mitigating evidence from four witnesses. Dr. Donna Winter, a
clinical psychologist who had examined Bedford, testified in the guilt phase that Bedford had
a history of chronic depression dating back a decade, exhibited “extreme stress” reflecting
a “cry-for-help profile” in psychological tests, JA 2228, had a “borderline mentally retarded”
IQ of 76, JA 2229, and would have had great difficulty handling the emotional and
psychological strain (not helped by his alcohol consumption) caused by Toepfert’s rejection
and his encounter with Smith. At the penalty phase, Dr. Nancy Schmidtgoessling elaborated
No. 07-3737          Bedford v. Collins                                                Page 16


on Bedford’s emotional instability—and the volatility his alcohol intake added to the
mix—but she also underscored that he was “one of the more treatable” inmates she had
encountered. JA 2352. Winter and Schmidtgoessling each prepared written reports—which
they discussed in their testimony and which the jury was entitled to review, see Ohio Rev.
Code § 2929.03(D)(1)—that fleshed out their findings and filled in details of Bedford’s
troubled personal and family history.

        Bedford’s attorneys also presented the testimony of Jackie Schmidt, a friend and
former girlfriend of Bedford’s, who spent several hours with him the night before the
murders and who confirmed his frayed emotional state. Bedford, who had been drinking a
great deal, was deeply upset over Toepfert’s rejection, to the point of crying, and at one point
he played Russian roulette with a loaded gun.

        Finally, in his own (unsworn) testimony, Bedford told his life story, from his parents’
deaths while he was still young to his teenage marriage, his inability to care for his six
children, his difficulty holding a job and maintaining healthy relationships and his long-
running dependence on alcohol. Bedford described his relationship with Toepfert, his
memory of the murders (much of which he could not recall) and his confession.

        The evidence Bedford now says his lawyers overlooked (or never uncovered) does
not differ “markedly” in strength or subject matter from the evidence they presented. Hill,
400 F.3d at 319, 331–32. Bedford argues that his attorneys should have put on testimony
from various members of his family, but their accounts largely duplicated what Bedford and
the psychologists had already told the jury—describing Bedford’s parents, his alcoholism,
his unsuccessful marriage and inability to care for his children—and added no critical pieces
to the puzzle. Cf. Carter v. Mitchell, 443 F.3d 517, 530–31 (6th Cir. 2006); Clark v.
Mitchell, 425 F.3d 270, 286–87 (6th Cir. 2005). Not calling Bedford’s ex-wife as a witness
not only avoided similar redundancy but also avoided the risk that she would reveal
Bedford’s history of abusing her when intoxicated. Nor has Bedford shown what value
engaging a mitigation specialist to oversee an investigation of his background would have
added. Cf. White v. Mitchell, 431 F.3d 517, 529–30 (6th Cir. 2005).

        Neither did the additional expert assessments differ substantially from what the jury
heard. Schmidtgoessling, who was appointed to examine Bedford for purposes of a possible
No. 07-3737         Bedford v. Collins                                               Page 17


insanity plea, stated that, had she evaluated Bedford with mitigation in mind, she would have
included additional facts from Bedford’s “social history.” JA 1694. But the facts she
describes differ only marginally from the story the jury did hear, and although she might
have connected the dots more closely, none of the links likely would have led the jury to a
different conclusion.

        Schmidtgoessling’s testimony, it is true, did not address the fact that Bedford
allegedly had been “eating speed like candy” the two nights before the murders, JA 1691—a
fact Schmidtgoessling herself did not know when she testified. But Bedford’s attorneys
apparently were also unaware of this fact, as neither Jackie Schmidt (who brought this fact
to light in her postconviction affidavit) nor Bedford himself told them about it when asked
by counsel what drugs Bedford consumed before the murders. (Schmidt mentioned only
alcohol, and Bedford mentioned alcohol and marijuana.)

        Two other experts—Dr. Thomas Heiskell, a clinical psychologist, and Dr. James
Tanley, a neuropsychologist—critiqued the accounts Schmidtgoessling and Winter offered
at trial and suggested Bedford’s counsel should have arranged for more rigorous testing. But
even assuming they are right, Bedford suffered no cognizable prejudice. Heiskell and
Tanley raised only the possibility that more testing would have revealed other psychological
or neurological problems, and neither highlighted any substantially different or stronger
evidence of impairment that could have turned the tide. Each one, for instance, indicated
that Bedford’s experts should have explored the possibility of organic brain damage, and
Winter stated she would have pursued the possibility if she had received more information,
but none of them concluded based on subsequent examinations that Bedford actually had
brain damage at the time of the crime that more testing would have uncovered. See Smith,
348 F.3d at 202.

        Bedford adds that the district court erred in denying his request for an evidentiary
hearing regarding evidence his attorneys failed to explore or present. See 28 U.S.C.
§ 2254(d) (1994). The issues he seeks to develop, however, pertain to the adequacy of his
counsel’s performance, and there is no need to build a record on that issue because, as noted,
he cannot show his attorneys’ performance prejudiced him. See Ivory v. Jackson, 509 F.3d
284, 298 (6th Cir. 2007).
No. 07-3737      Bedford v. Collins          Page 18


                                      III.

      For these reasons, we affirm.